Allowability Notice
	The communications received 05/20/2022 have been filed and considered by the Examiner. Claims 1-14 and 21-34 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Grzelak on May 25th 2022.

The application has been amended as follows: 
Claim 1 now reads:
A thermoforming apparatus, comprising: 
a pair of coacting platens and respective dies configured to mate on opposed surfaces of a heated sheet of intermittently moved, continuous thermoformable material to form articles; 
a frame including at least one frame leg configured to carry the coacting platens and the dies for reciprocation in complementary closed relationship about the sheet during an article forming operation; 
a drive assembly carried by the frame and configured to impart a forming load between the pair of opposed dies and platens and generate a resisting counter load across the frame leg during a forming operation; and 
a deformation sensor configured proximate one of the frame legs in a non load-bearing configuration from forming loads, spanning a majority of a distance along the frame leg encompassing the drive assembly, the dies and the platens and configured to span a spaced apart distance between a first location and a second location on the frame proximate the frame leg to detect deformation of the frame leg from loads on the frame, the sensor comprising a material that is more thermally stable for material dimensional changes relative to a material forming the frame leg and configured to detect deformation of the frame between the first location and the second location.

Claim 9 now reads:
A thermoforming apparatus, comprising: 
a thermoformer frame having a load path configured to carry a forming load between a first location and a second location and across a counteracting load path; 
a pair of mating reciprocating platens and dies respectively provided between the first location and the second location and configured to engage with opposed faces of an intermittently moved, continuous heated web of thermoformable material; and 
a sensor carried across the load path and configured proximate a frame leg of the frame in a non load-bearing configuration from forming loads spanning a majority of a distance along the frame leg encompassing the drive assembly, the dies and the platens to detect deformation between the first location and the second location from loads imparted during a forming operation comprising a material that is more thermally stable for material dimensional changes relative to a material forming the frame leg and configured to detect deformation of the frame between the first location and the second location.

Claim 21 now reads:
A thermoforming apparatus, comprising: 
a thermoformer frame having a plurality of mounting locations configured to carry reciprocating die and platen drive assemblies intermittently moved to engage a continuous heated sheet of thermoformable material to form articles, the frame subjected to one of: 
a) thermal material geometry changes, and 
b) load bearing deformations from forming loads that impart deformation to the frame; and 
a sensor assembly including a displacement sensor and an elongate rod, the displacement sensor affixed to the frame at one location and the elongate rod affixed to the frame at another location in a non load-bearinq configuration from forming loads and spaced from the one location encompassing the carried reciprocating die and platen drive assemblies and extending proximate the one location spanning a majority of a distance along the frame between the one location and the another location to engage with the displacement sensor and comprising a material that is more thermally stable for material dimensional changes than a material forming the frame member and configured to detect deformation of the frame between the one location and the another location from loads imparted to the frame during a forming operation.

Claim 26 now reads:
A thermoforming apparatus, comprising: 
a pair of coacting platens and dies configured to mate in opposition about a heated sheet of thermoformable material; 
a frame having at least one frame leg configured to support the coacting platens and the dies; a drive assembly carried by the frame and configured to impart a forming load between the coacting platens and the dies when closed against the heated sheet and a counteracting frame load on the at least one frame leg; and 
a deformation sensor substantially spanning a length of one of the at least one frame legs and supported by the frame in a non load- bearing configuration from forming loads between a first location and a second location on the frame proximate the frame leg, the sensor comprising a material having a first thermal stability and the frame leg comprising a material having a second thermal stability less than the first thermal stability and the sensor configured to detect dimensional changes of the frame between the first location and the second location.

Allowable Subject Matter
Claims 1-14 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate not render obvious the apparatus as claimed. Furthermore, in light of the prior art of record it is unclear why the ordinary artisan would be motivated to place a deformation sensor such as the one of Rasmussen to place the deformation sensor in a manner that is explicitly entirely “non load-bearing” in its configuration. This changes the intended purpose of the sensor to detect deformation in the frame rather than the loads as suggested by Rasmussen [col. 1 l. 5-15]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
                                                                                                                                                                                                  /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712